Citation Nr: 1647899	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  12-11 642 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 10 percent disability evaluation for scars on the left lower extremity residual to post-compartment syndrome.

2.  Entitlement to restoration of a 10 percent disability evaluation for scars on the right lower extremity residual to post-compartment syndrome.


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. SG



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that reduced the disability evaluations for scars of the left and right lower extremities from 10 percent each to 0 percent each, effective from April 1, 2010.

In April 2016 the Veteran testified before the undersigned Veterans Law Judge in a "travel board" hearing at the RO.  A transcript of her testimony is associated with the file.


FINDINGS OF FACT

1.  The previous 10 percent ratings for scars on the bilateral lower extremities had been in effect for less than 5 years when the ratings were reduced to 0 percent (noncompensable) effective from April 1, 2010.

2.  Improvement in the Veteran's scars on the bilateral lower extremities was adequately demonstrated by the evidence of record at the time of the January 2010 rating decision that reduced those ratings to noncompensable.

3.  Medical evidence since April 2010 does not show the Veteran's scars of the bilateral lower extremities to have approximated the criteria for compensable evaluation.

CONCLUSIONS OF LAW

1.  The 10 percent disability rating for the Veteran's scar on the left lower extremity was properly reduced.  38 C.F.R. §§ 3.105(e), 3.344 (2016).

2.  The 10 percent disability rating for the Veteran's scar on the right lower extremity was properly reduced.  38 C.F.R. §§ 3.105(e), 3.344 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  

The record reflects the Originating Agency provided the Veteran with all required notice by a letter mailed in September 2009 (proposal to reduced disability compensation).  The Veteran had ample opportunity to respond prior to the January 2010 rating decision on appeal.

In that regard, certain notice considerations apply when reduction in the evaluation of a service-connected disability is contemplated.  If the contemplated lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and must be given 60 days to present additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e).

Here, the Veteran's combined disability rating of 40 percent, effective from August 2006, was decreased to 20 percent effective April 1, 2010, by the reduction on appeal.  Because that lower evaluation did result in a reduction of compensation payments, the notice provisions of 38 C.F.R. § 3.105(e) apply.  As noted above, the Veteran was given proper notice prior to the rating decision on appeal.  Thus, the RO complied with the particular provisions of 38 C.F.R. § 3.105(e) as well as the general notice provisions of the VCAA.

The record also reflects that all available post-service medical evidence identified by the Veteran has been obtained.  Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Further, the Veteran has been afforded a hearing in regard to the issue herein decided.  

In regard to medical examination, the reduction was based on the report of a VA medical examination in May 2009.  The Board notes at this time that a claim for restoration of a rating is not the same as an increased rating claim; see Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  The issue under contention is the Veteran's condition at the time of the reduction, not her current condition, and remand for a new medical examination at this point would accordingly not produce evidence relevant to the issue under review.  Remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  However, the Veteran had another VA examination in November 2010 in which the clinical observations regarding scars were identical to those made in May 2009.  

Based on review of the claims file the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied and will proceed to the merits of the issues on appeal.

Evidence and Analysis

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

In addition, 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations that is less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) above, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344 (b).  However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings that have continued for long periods at the same level (five years or more) and do not apply to disabilities that have not become stabilized and are likely to improve.  In this case, the 10 percent ratings on appeal had been in effect for less than 5 years at the time of the reductions, so the provisions of 38 C.F.R. § 3.344 do not apply.  

The Veteran's scars on the bilateral lower extremities are rated under the criteria of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (scars, unstable or painful).  The rating criteria are as follows.  A rating of 10 percent is assigned for one or two scars that are unstable or painful.  A rating of 20 percent is assigned for three or four scars that are unstable or painful.  A rating of 30 percent is assigned for five or more scars that are unstable or painful.

Note (1) to the DC states that an unstable scar is one where for any reason there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to evaluation that is based on the total number of unstable or painful scars.  Note (3) addresses scars evaluated under other DCs and is not relevant to the scars on appeal.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the AOJ at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-422 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran's previous 10 percent evaluations for scars on the bilateral lower extremities arise from an RO rating decision in December 2006, that in turn relied on a November 2006 VA examination in which the examiner noted the Veteran to have linear scars over the right and left lower extremities that were superficial but painful to palpation.  

The present rating reduction arises from a claim for increased rating that was received by VA in May 2009.  The Veteran had a VA medical examination in July 2009, performed by the same examiner who had performed the examination in November 2006.  On this examination the examiner noted the Veteran did not report breakdown or pain associated with the scars.  Examination showed the scars to be superficial and not painful, with no signs of inflammation, edema, keloid formation or other disabling effects.

A VA pain clinic note in May 2009 noted tenderness to palpation of the plantar surfaces of the feet and a VA pain clinic note in June 2009 noted tenderness to palpation of the bilateral (b/l) anterior calcaneal tuberosity consistent with plantar fasciitis, but neither of those notes gives any indication of pain or tenderness associated with the leg scars.  Similarly, VA podiatry consult notes in May 2009 and July 2009 refer to "healed cicatrix of b/l leg" and are silent in regard to any pain or tenderness of those cicatrices.

Based on the July 2009 examination cited above, the RO issued a rating decision in August 2009 that proposed to reduce the ratings for scars to 0 percent each.  In January 2010 the RO issued the rating decision on appeal that implemented those reductions.  

Treatment records from Dr. Roberto Moya in June-July 2010 document pain in the medial area of the ankles, characterized as neuralgia and possible tarsal tunnel syndrome.  There is no indication of pain associated specifically with the Veteran's surgical scars.
In her notice of disagreement (NOD), received in July 2010, the Veteran asserted that she was on strong pain medications from VA including heel injections.  

The Veteran had a VA examination in November 2010, performed in support of a claim seeking increased rating for the bilateral compartment syndrome.  Examination showed linear scars in the medial aspects of the left and right legs.  Neither scar was painful or tender to touch nor adherent.  The Veteran reported occasional tingling when driving or when objects touched her skin, but there is no indication this comment was made in reference to the scars. 
 
VA pain clinic notes in December 2010 and February 2011 state the Veteran had received steroid injections in the heels but continued to have heel pain.  Both heels were tender to palpation.   The clinician noted the presence of bilateral surgical scars on the medial aspects of both legs but did not cite any pain or tenderness associated with the scars.  

In her substantive appeal, received in May 2012, the Veteran asserted that the noncompensable rating did not consider that she needs periodic injections for pain relief.

The Veteran had a VA C&P examination of the feet in April 2016 performed in support of her request for service connection for plantar fasciitis.  In the examination the examiner noted the presence of scars on the bilateral lower extremities that were well-healed and not painful on examination.  The scars to which the examiner referred were evidently residual to endoscopic plantar fasciotomy in 2013, not the scars that are the subject of this appeal.
 
The Veteran testified before the Board in April 2016 that during the most recent examination the CNP (Certified Nurse Practitioner) who had performed the examination did not palpate the scars but merely measured the scars with a ruler.  (The Board notes at this point that the November 2010 examination was performed by a physician, so the Veteran was presumably referring to the July 2009 examination, which was performed by an NP.)  The Veteran did not recall the examiner as having actually touched the scars.  The Veteran explained that the scars have a tingling, pressure-type sensation when touched.  She also stated that she avoids wearing shorts because she does not want to see the scars, which cause unpleasant associations with her injury.  Ms. SG testified that she has seen the Veteran exhibit pain with motion to the point of sometimes needing to be in a wheelchair.  The Veteran also testified as to the severity of her plantar fasciitis, for which she was currently seeking service connection on a secondary basis (the Board notes at this point that service connection for plantar fasciitis was subsequently denied by the AOJ).  

Dr. Ignacio Rodriguez issued a letter in May 2016 stating the Veteran had reported suffering from tenderness, pain and a tingling sensation around her surgical scar, which was causing her discomfort.  However, treatment notes from Dr. Rodriguez are silent in regard to any pain actually observed on clinical examination.  

On review of the evidence above the Board finds the ratings for the service-connected scars on the bilateral lower extremities were properly reduced.  The 10 percent ratings had been in effect for less than five years, so reduction on the basis of a single examination is appropriate.  The examination in July 2009 documented that the Veteran's scars were superficial and not painful on examination, and thus clearly within the rating criteria for a noncompensable disability evaluation.  The other medical evidence available to the RO at the time did not suggest that the criteria for continued rating of 10 percent were present.  Further, the RO complied with the procedural requirements of rating reduction in terms of notice and due process.  Accordingly, the reduction was proper.

There is no medical evidence of record that contradicts the finding of the VA examiner in July 2009 that the scars were superficial and not painful on examination; indeed, the subsequent VA examination in November 2010 was consistent with the observations that were made in July 2009. 

Finally, the Veteran has asserted that the July 2009 VA examination on which the RO relied was inadequate because the examiner allegedly failed to palpate the scars, thus calling into question the examiner's observation that the scars were superficial and not painful.  The Veteran's representative submitted a Written Brief Presentation in December 2016 that asserts both the July 2009 VA examination and a VA examination in 2015 (presumably meaning the VA C&P examination in November 2010, since the Veteran did not have a C&P examination in 2015) were inadequate because the examiners did not discuss their findings in detail.  The Board disagrees.  The Board has carefully reviewed the July 2009 examination report and finds it to be thorough and detailed, with no indication of undue haste on the part of the examiner.  The July 2009 examination report appears on its face to be at least as thorough as the earlier examination in November 2006 on which the 10 percent evaluations were based (indeed, the same examiner performed both examinations).  The Veteran's assertion that the examiner did not palpate the scars was made more than six years after the examination in question; the Veteran's allegation is thus remote in time and is also inconsistent with the careful contemporaneous observations of the examiner.  In regard to the assertions of the Veteran's representative that the examiners did not thoroughly discuss their findings (of no painful scars), the Board observes that whether or not a scar is painful on examination is a simple yes-or-no clinical determination, not a matter requiring discussion.  Further, the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).  

Based on the evidence and analysis above the Board finds the ratings for the Veteran's scars on the low back disability were as properly reduced from 10 percent to 0 (noncompensable) percent effective from April 1, 2010.  Accordingly, restoration of the 10 percent ratings must be denied.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case the preponderance of the evidence is against the claims and the benefit-of-the-doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

Restoration of a 10 percent disability evaluation for scars on the left lower extremity from April 1, 2010, is denied.

Restoration of a 10 percent disability evaluation for scars on the right lower extremity from April 1, 2010, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


